UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-3493 American Federation of Labor – Congress of Industrial Organizations Housing Investment Trust (Exact name of registrant as specified in charter) 2401 Pennsylvania Avenue, N.W., Suite 200 Washington, DC 20037 (Address of principal executive offices)(Zip code) Kenneth G. Lore, Esq. Bingham McCutchen LLP 2treet, N.W., Washington, DC 20006 (Name and address of agent for service) (202) 331-8055 (Registrant’s telephone number, including area code) Date of fiscal year end:December 31 Date of reporting period:January 1, 2010 through June 30, 2010 Item 1.Report to Stockholders. The following is a copy of the 2010 Semi-Annual Report of the AFL-CIO Housing Investment Trust (the “Trust”) transmitted to Trust participants pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (17 CFR 270.30e-1) (the “Act”). S E M I - A N N U A LR E P O R TJ U N E2 0 1 0 Mid-Year Discussion of Fund Performance PERFORMANCE OVERVIEW During the first six months of 2010, the AFL-CIO Housing Investment Trust (HIT) took advantage of favorable opportunities to invest in the high credit quality multifamily mortgage-backed securities (MBS) in which it specializes, making $343.5 million of construction-related financing commitments. These investments are expected to generate competitive returns for HIT investors while creating union jobs and housing to support the economic recovery. The HIT’s performance relative to its benchmark was enhanced by its ongoing income advantage versus the benchmark but adversely affected in the second quarter by its relatively low allocation to Treasury bonds and by spread widening1in the multifamily MBS sector as the market experienced a massive “flight to safety.” The HIT continued to adhere to its investment strategy of substituting high credit quality multifamily government and agency MBS for Treasury and corporate securities in the benchmark. Over time, this strategy has enabled the HIT to generate competitive risk-adjusted returns while limiting risk. Looking ahead, this fixed-income approach offers significant opportunities for capital growth and competitive returns in a volatile market while stimulating needed employment and multifamily housing. The HIT’s fixed-income investments offer significant opportunities for capital growth and competitive returns while stimulating jobs and housing. MARKET ENVIRONMENT The HIT outperformed its benchmark, the Barclays Capital Aggregate Bond Index, in the first quarter of 2010, with gross and net returns of 2.20% and 2.08%, respectively, compared to 1.78% for the benchmark for the three months ending March 31. Its first quarter performance was enhanced by the tightening of spreads for the government and agency insured or guaranteed multifamily securities in which it specializes. These multifamily securities also had better price performance and generated more income than Treasuries with comparable average lives. This helped earn the HIT a Morningstar ranking as one of the nation’s “Top 10 Managers” in its fixed-income class for the five-year period ending March 31, 20102. In the second quarter, the market’s concerns about the European debt crisis and persistent weakness in the U.S. economy drove 1 A F L - C I OH O U S I N GI N V E S T M E N TT R U S T New York: Three 2010 HIT investments exceeding $131 million areexpected to create 1,100 union construction jobs in the New York City metro area. One investment finances repairs to public housing properties, including Brooklyn’s Bayview (above). Other investments will help build university graduate housing in Harlem and a pediatric care facility in nearby Yonkers (shown on page 5). St. Louis: The HIT is helping St. Louis realize its $400 milliondowntown redevelopment plan by providing $108 million for two key projects, the Park Pacific (above) and Laurel (page 5). The projects are expected to generate over 1,300 union construction jobs and 435 units of housing as part of the city’s largest revitalization effort in 30 years. equities and other assets lower, and nervous investors rushed to Treasuries. The strong performance of Treasuries in the second quarter caused the HIT to underperform its benchmark for that period, with gross and net returns of 2.75% and 2.63%, respectively, compared to 3.49% for the benchmark. The HIT was underweighted in Treasuries as compared to the benchmark, with less than 2% of its portfolio in Treasuries versus over 30% held by the benchmark. As often happens in the initial stages of a flight to safety rally, the spreads to Treasuries widened for all products – even assets of high credit quality such as those held by the HIT. Spreads to 10-year Treasuries for Ginnie Mae permanent and construction/permanent securities widened by 38 and 69 basis points, respectively. 2 S E M I - A N N U A LR E P O R TJ U N E2 0 1 0 INVESTING IN JOBS AND HOUSING The HIT has increased its holdings of construction-related multifamily MBS in recent periods because these investments have significantly higher relative yields than other bonds of comparable duration and credit quality. These construction-related multifamily MBS are expected to add significant income to the HIT portfolio in future periods. The HIT committed $343.5 million during the first half of 2010 to 10 projects that are helping communities from San Francisco to New York City to realize their development goals. These investments are helping to ease the pain of the challenging economy for working men and women and their communities by creating an estimated 3,300 union construction jobs and 5,050 units of housing in multifamily projects and healthcare facilities. A substantial pipeline of prospective transactions should lead to additional construction-related investments in the period ahead. The HIT’s capacity to source these investments directly permits it to customize its investments for the portfolio and obtain superior execution, which should help HIT investors to earn better returns. POSITIVE OUTLOOK FOR THE HIT Superior portfolio fundamentals have positioned the HIT for investment success going forward, with higher income, higher credit quality, and similar interest rate risk relative to the benchmark. The HIT’s yield advantage over the benchmark increased to 64 basis points at June 30 from 32 basis points one year ago, as the HIT’s multifamily MBS allocation has grown. This income advantage should enable the HIT to generate competitive returns in the long run without increasing its risk profile. High unemployment, weak real estate fundamentals, tight credit conditions, and unstable European economies will likely create strong headwinds to the U.S. economic recovery. Furthermore, government stimulus spending will be greatly reduced in the second half of 2010, putting more pressure on consumers and businesses at a time when credit remains tight and banks are reluctant to lend. These factors, combined with strong productivity, make a convincing case that inflation is not a current concern. In this environment, high credit quality fixed-income investments like the HIT offer principal protection, stable income, and diversification for investors. Although spreads tend to widen during crisis periods, the HIT’s strategy of managing a high credit quality portfolio with higher anticipated income is expected to generate returns superior to the benchmark over the long run. With the current very wide yield spreads for construction-related multifamily MBS and the HIT’s strong pipeline of those investments, the HIT is well positioned for the period ahead. The HIT intends to take advantage of continuing opportunities to purchase construction-related securities with new capital raised from investors. The HIT remains focused on the long term and will stay disciplined in managing interest rate risk – strategies that have enabled it to grow investors’ capital and provide competitive returns over the years. 1Spread is the difference in yield between Treasuries and comparable non-Treasury securities. 2 The HIT was ranked eighth among U.S. intermediate duration collective investment trusts based on five-year returns at March 31.The Morningstar “Top 10 Managers” ranking was published by Pensions & Investments on May 3, 2010. The ranking was based on Morningstar’s Principia Separate Account database, comparing funds with a similar risk profile in Morningstar’s Intermediate Government Bond and Intermediate-Term Bond categories.The ranking compared gross returns for the five-year period ended March 31, 2010, as self-reported to Morningstar, and reflected no deduction for expenses.The HIT net performance data in the returns chart on page 1 does reflect deductions for expenses. 3 A F L - C I OH O U S I N GI N V E S T M E N TT R U S T Other Important Information AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULE In addition to disclosure in the Annual and Semi-Annual Reports to Participants, the HIT also files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The HIT’s reports on Form N-Q are made available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (Information relating to the hours and operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330.) Participants may also obtain copies of the HIT’s Form N-Q reports, without charge, upon request, by calling the HIT collect at 202-331-8055. PROXY VOTING The HIT invests exclusively in non-voting securities and has not deemed it necessary to adopt policies and procedures for the voting of portfolio securities. During the most recent twelve-month period ended June 30, 2010, the HIT held no voting securities in its portfolio and has reported this information in its most recent filing with the SEC on Form N-PX. This filing is available on the SEC’s website at http://www.sec.gov. Participants may also obtain a copy of the HIT’s report on Form N-PX, without charge, upon request, by calling the HIT collect at 202-331-8055. EXPENSE EXAMPLE Participants in the HIT incur ongoing expenses related to the management and distribution activities of the HIT, as well as certain other expenses. This example is intended to help participants understand the ongoing costs (in dollars) of investing in the HIT and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period, January 1, 2010, and held for the entire period ended June 30, 2010. Actual Expenses: The first line of the table below provides information about actual account values and actual expenses.Participants may use the information in this line, together with the amount they invested, to estimate the expenses that they paid over the period. Simply divide the account value by $1,000 (for example, an $800,000 account value divided by $1,000 800), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Six-Month Period Ended June 30, 2010” to estimate the expenses paid on a particular account during this period. Hypothetical Expenses (for Comparison Purposes Only): The second line of the table below provides information abouthypothetical account values and hypothetical expenses based on the HIT’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the HIT’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses a participant paid for the period. Participants may use this information to compare the ongoing costs of investing in the HIT and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Please note that the HIT charges no transactional costs, such as sales charges (loads) or redemption fees. Expenses Paid Beginning Ending During Six-Month Account Value Account Value Period Ended January 1, 2010 June 30, 2010 June 30, 2010* Actual expenses $1,047.70 Hypothetical expenses (5% return before expenses) $1,022.51 $2.31 * Expenses are equal to the HIT’s annualized expense ratio of 0.46% as of June 30, 2010, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 4 5 A F L - C I OH O U S I N GI N V E S T M E N TT R U S T Statement of Assets and Liabilities June 30, 2010 (Dollars in thousands; unaudited) ASSETS Investments, at value (cost $3,438,872) $ Cash and cash equivalents Accrued interest receivable Receivables for investments sold Other assets Total assets LIABILITIES Payables for investments purchased Redemptions payable Income distribution payable, net of dividends reinvested of $12,078 Refundable deposits Accrued expenses Total liabilities NET ASSETS APPLICABLE TO PARTICIPANTS’ EQUITY Certificates of participation — authorized unlimited; Outstanding 3,335,514 units $ NET ASSET VALUE PER UNIT OF PARTICIPATION (in dollars) $ PARTICIPANTS’ EQUITY Participants’ equity consisted of the following: Amount invested and reinvested by current participants $ Net unrealized appreciation of investments Distribution in excess of net investment income Accumulated net realized losses Total participants’ equity $ See accompanying Notes to Financial Statements. Pictured on the preceding page are five of the ten projects for which the HIT committed financing during the first half of 2010. Clockwise from top left: The Laurel, St. Louis,a $175 million redevelopment project expected to create 676 union jobs. Regency Tower, New Bedford, Massachusetts,a $31.2 million project; 176 union jobs. Arc Light Apartments, San Francisco,a $47.9 million project; 276 union jobs. Elizabeth Seton Pediatric Center, Yonkers, NewYork,a $116 million project; 804 union construction jobs. Franklin Park Apartments, Boston,a $34.0 million redevelopment project; 192 union jobs. 6 S E M I - A N N U A LR E P O R TJ U N E2 0 1 0 Schedule of Portfolio Investments June 30, 2010 (Dollars in thousands; unaudited) FHA Permanent Securities (3.5% of net assets) Interest Rate Maturity Date Commitment Amount Face Amount Amortized Cost Value Single Family 7.75% Jul-2021 $ - $ 21 $ 21 $ 21 Multifamily1 5.25% Mar-2024 - 5.35% Mar-2047 - 5.55% Aug-2042 - 5.60% Jun-2038 - 5.62% Jun-2014 - 5.65% Oct-2038 - 5.87% Jun-2044 - 5.89% Apr-2038 - 6.02% Jun-2035 - 6.40% Jul-2046 - 6.60% Jan-2050 - 6.66% May-2040 - 6.70% Dec-2042 - 6.75% Apr-2040 - Jul-2040 - 6.88% Apr-2031 - 7.05% Jul-2043 - 7.13% Mar-2040 - 7.20% Dec-2033 - Oct-2039 - 7.50% Sep-2032 - 7.75% Oct-2038 - 7.93% Apr-2042 - 8.15% Mar-2037 - 8.27% Jun-2042 - 8.40% Apr-2012 - 8.75% Aug-2036 - - Forward Commitments1 6.65% Jun-2049 - - - Total FHA Permanent Securities $ FHA Construction Securities (0.3% of net assets) Interest Rates2 Permanent Construction Maturity Date Commitment Amount Face Amount Amortized Cost Value Multifamily1 6.20% 6.20% Aug-2051 $ Total FHA Construction Securities $ 7 A F L - C I OH O U S I N GI N V E S T M E N TT R U S T
